Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/4/2021.  Claim 6 has been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 5 and 7- 11 are pending.  
Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. In substance applicant’s representative argues that Golding fails to teach and/or disclose calibrating one or more sensors in response to detecting the vehicle tilting.
In response to applicant’s argument the examiner respectfully disagrees. Initially the examiner contends that applicant’s representative employs broad language and as such the examiner reserves the right to interpret the claims broadly. As such the examiner asserts that the term “calibrating” is interpreted to mean “measuring precisely”. Therefore, the examiner contends that tilting of the vehicle is inherent in that when a vehicle moves, some degree of tilting occurs while the vehicle is in motion. As such the examiner equates the calibrating of the sensors to measuring precisely the current location of the vehicle along a given/projected route. Hence the examiner, argues that since Golding discloses a "positioning module" that determines and/or measures the current location of the vehicle--i.e., "determine a current geographic location of the vehicle…[based on] captured real-time imagery and the current geographic location of the vehicle, driving directions…"--reads on the instantly contested limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5 & 7- 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golding et al. (US 20170314954 A1).
Golding discloses:
1: A method of determining a position or orientation of a vehicle, the method comprising:
Calibrating one or more sensors in response to detecting the vehicle tilting vehicle (see Golding at least fig.1-7 and in particular fig. 1-4 “camera, more precise turning instructions, vehicle turning at intersection, identifying objects and landmarks using deep-learning techniques, adjusting visual landmark metrics”); 
identifying a landmark using sensor data presented by one or more sensors included with the vehicle (see Golding at least fig.1-7 and in particular fig. 1-4 “visual landmarks, retrieving indications of prominent Landmarks along the route”);
quantifying a usefulness of the landmark identified using sensor data based, at least partially, on how permanent the landmark is vehicle (see Golding at least fig.1-7 and in particular fig. 1-4 “prominent objects along a route—visually salient buildings or billboards—visual landmarks, suitable landmarks”);
identifying the landmark using map data relating to an approximate location of the vehicle in a world coordinate system if the usefulness of the landmark identified using sensor data is above a threshold vehicle (see Golding at least fig.1-7 and in particular fig. 1-4 “select currently visible landmarks…based on retrieved indications of landmarks and collected imagery, ID visual landmark for certain location, and determining which object/landmark is prominent”);
determining a position or orientation of the vehicle relative to the landmark vehicle (see Golding at least fig.1-7 and in particular fig. 1-4 “images of landmarks captured from various locations with various orientations of cameras, determining spatial orientation of objects, determining location and orient of vehicle relative to the streets”);
determining a position or orientation of the landmark relative to the world coordinate system; and determining, using the determined position or orientation of the vehicle relative to the landmark and the determined position or orientation of the landmark relative to the world coordinate system, a position or orientation of the vehicle relative to the world coordinate system (see Golding at least fig.1-7 and in particular fig. 1-4 “images of landmarks captured from various locations with various orientations of cameras, determining spatial orientation of objects, determining location and orient of vehicle relative to the streets”).
2: further comprising the step of storing a position or orientation in a shared repository (see Golding at least fig.1-7 and in particular fig. 1-4 “stored images of landmarks captured from various locations with various orientations of cameras, visual landmarks selection module, visual landmarks database”).
3: further comprising the step of retrieving a position or orientation from a shared repository (see Golding at least fig.1-7 and in particular fig. 1-4 “images of landmarks captured from various locations with various orientations of cameras, determining spatial orientation of objects, determining location and orient of vehicle relative to the streets”).
4: wherein the map data comprises one or more values retrieved from a shared repository (see Golding at least fig.1-7 and in particular fig. 1-4 “images of landmarks captured from various locations with various orientations of cameras, determining spatial orientation of objects, determining location and orient of vehicle relative to the streets”).
5: wherein a position or orientation is determined using a neural network (see Golding at least fig.1-7 and in particular fig. 1-4 “camera, more precise turning instructions, vehicle turning at intersection, identifying objects and landmarks using deep-learning techniques, adjusting visual landmark metrics, CNN”).
7: wherein the step of quantifying the usefulness of the landmark identified using sensor data is based on how easily the landmark is identified from the sensor data or how reliable the landmark can be identified from the sensor data (see Golding at least fig.1-7 and in particular fig. 1-4 “images of landmarks captured from various locations with various orientations of cameras, determining spatial orientation of objects, determining location and orient of vehicle relative to the streets and determining prominence of landmark”).
9: wherein the vehicle is an autonomous vehicle, and further comprising the step of executing a driving operation using the determined position or orientation of the vehicle relative to the world coordinate system (see Golding at least fig.1-7 and in particular fig. 1-4 “images of landmarks captured from various locations with various orientations of cameras, determining spatial orientation of objects, determining location and orient of vehicle relative to the streets and determining prominence of landmark”)
As per claims 10-11 they both list the same elements as those detailed in claims 1-5 & 7- 9 above and are therefore rejected for the same reasoning and rationale as applied to claims 1-5 & 7- 9. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663